Case 8:20-cr-00127-MWF Document 129-4 Filed 01/25/21 Page 1of2 Page ID #:1148

U.S. Department of Justice

 

Federal Bureau of Prisons

Metropolitan Detention Center

 

535 N. Alameda Street
Los Angeles, California 90012

January 22, 2021

Honorable Philip S. Gutierrez
Chief Judge of the District Court
Central District of California
First Street Courthouse
Courtroom 6A, 6th Floor

350 West Ist Street

Los Angeles, CA 90012

Honorable Paul L. Abrams

Chief Magistrate Judge of the District Court
United States District Court,

Central District of California

255 East Temple Street, Courtroom 780
Los Angeles, CA 90012

RE: Update No. 29 -the Metropolitan Detention Center, Los Angeles
Dear Judge Gutierrez and Magistrate Judge Abrams,

I write to provide a further update on the status of the Metropolitan Detention Center in
Los Angeles (*“MDCLA”) and its response to the Coronavirus Disease 2019 (COVID-19)
pandemic.

I am pleased to report that today, our Health Services staff determined that Housing Units
6 North, 7 North, 8 South, 9 North, and 9 South no longer need to be on quarantine. Starting
Monday, January 25, 2021, our institution will resume modified operations and inmates on the
aforementioned housing units will be able to participate in VTC hearings, VTC legal visits, and
in-person legal visits. As before, attorneys can request legal calls by emailing
LOS-LegalCalls-s@bop.gov. Furthermore, the inmates at MDCLA can appear for court
appearances in-person, by telephone, or by VTC.

Additionally, in conformance with the BOP’s COV-19 Pandemic Response Plan, to avoid
further spread of the virus and to allow for consistent management of COVID-19 operations for
inmates in quarantine, MDCLA will continue to house all quarantined inmates, including all new
commitments, court and hospital returns, pre-transfer, and pre-release inmates, on Housing Unit
Case 8:20-cr-00127-MWF Document 129-4 Filed 01/25/21 Page 2of2 Page ID #:1149

Honorable Philip S. Gutierrez
Honorable Paul L. Abrams
United States District Court
Central District of California
January 22, 2021

Page 2

5 South. Inmates housed on any type of quarantine or isolation status will not have access to the
institution’s VTCs or to in-person visits. These inmates will continue to have access to legal
calls and be able to make Court appearances by phone. Once an inmate has cleared quarantine or
isolation status, they will be moved to a general population housing unit where they can have
access to the VTCs and in-person visits and appearance. Although cognizant of the issues that
these suspensions may present, we are implementing these procedures to avoid the potential of
further exposure to and spread of the virus to other inmates, staff and visitors.

Lastly, we have now completed the administration of the second doses of the COVID-19
vaccine to MDLCA staff and to a portion of the inmate population. Inmates were prioritized for
vaccination in conformance with the BOP’s COVID-19 Vaccine Guidance, which is available
for review at: https://www.bop.gov/resources/pdfs/2021_covid19_vaccine.pdf.

Once again, thank you for the patience and cooperation you have extended to our
institution throughout this emergency period. If you have any questions, please do not hesitate to
contact my office or our legal team and we will provide you with that information. Again, I ask
that you disseminate this letter to all of the Judges in the District Court so that it can be shared as
widely as possible. Furthermore, I am again copying this email to the individuals and agencies
indicated below.

Sincerely,

Wes
W. Z. Jenkins II
Warden

ee: Honorable Dale S. Fischer
Kiry K. Gray, District Court Executive & Clerk of Court
Tracy Wilkison, Acting United States Attorney
Brandon Fox, Chief of the Criminal Division, USAO
Cuauhtemoc Ortega, Federal Public Defender
Amy M. Karlin, Chief Deputy of the Federal Public Defender’s Office
Marilyn E. Bednarski, CJA Panel
Anthony M. Solis, CJA Panel
David M. Singer, U.S. Marshal
Rogelio Nuno Marquez, Assistant Chief U.S. Marshal
Jeffrey Thomason, Acting Chief U.S. Probation Officer
